DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 23 and 24 each recite the limitation "the surface transfer device".  There is insufficient antecedent basis for these limitations in the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 22 are rejected under 35 U.S.C. 102 as being anticipated by US 2016/0073644 to Dickey.
Regarding claims 17 and 22 Dickey discloses positioning a food preparation surface (29) within reach of a robot assembly comprising a dispensing master (22), removably attaching dispensing heads (30) to the master (22) on the robot assembly (21) with heads that can be sauce, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey in view of US 3,520,066 to Meade.
Regarding claims 18-21 and 23 Dickey does not discuss the specifics of the dispensing heads. 
However, Meade discloses a food dispensing nozzle that includes a pressurizing pump (74), a scraper disc (614), auger/blade (610) and motor (M) in a tube (Fig. 18), and conveyor belt (conveyor).
The advantage of utilizing the elements as in Meade is to divide, gather, and dispense food items as desired.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Dickey by using the elements as in Meade with the dispenser of Dickey in order to divide, gather, and dispense food items as desired. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey in view of US 2005/0193901 to Buehler.
Regarding claim 24 Dickey does not discuss a tray removable by the robot. 

The advantage of utilizing a removable tray is to allow easy cleaning, serving, or heating. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Dickey by utilizing a tray removable by the robot as in Buehler in order to allow easy cleaning, serving, or heating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761